Citation Nr: 0505771	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to separate compensable evaluations for tinnitus 
in each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

The instant appeal arose from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Buffalo, New York, which denied entitlement to a 
separate 10 percent evaluation for each ear for tinnitus.


FINDINGS OF FACT

The veteran's service-connected tinnitus is manifested by 
bilateral ringing in the ears.


CONCLUSION OF LAW

The claim for assignment of separate compensable evaluations 
for tinnitus in each ear is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.87, Diagnostic 
Code 6260 (2004), 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
service medical records, VA treatment records, and his 
contentions and his representative's contentions.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis will focus specifically 
on what the evidence shows, or does not show, on this claim. 

The veteran was granted service connection for tinnitus in 
October 1957.  He was assigned a noncompensable evaluation at 
that time.  By rating decision dated in December 1988, his 
tinnitus rating was increased, to 10 percent, effective 
from September 21, 1988.  The veteran submitted the current 
claim for an increased rating in January 2003.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 13, 2003.  68 Fed. Reg. 
25,822 et seq. (May 14, 2003).  The Board will refer to the 
regulations effective prior to June 13, 2003, as the "old" 
regulations, and will refer to the regulations effective 
since June 13, 2003, as the "new" regulations.  Like the 
old regulation, the new regulation pertaining to tinnitus 
provides for a single 10 percent rating for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  The old and 
new rating criteria for tinnitus provide a maximum 10 percent 
evaluation for recurrent tinnitus.  However, the new 
regulations include a new note following Diagnostic Code 6260 
which clearly states:  "[a]ssign only a single evaluation 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (2) (2003).  

The veteran and his representative have not contended, nor 
does the evidence show, that separate 10 percent evaluations 
for each ear are warranted under the new regulations.  As the 
new regulations clearly prohibit the assignment of separate 
evaluations for tinnitus in each ear, the veteran's request 
for a separate compensable evaluation for tinnitus for each 
ear must be denied under the new regulations.  

The veteran's representative argues that separate compensable 
evaluations for each ear are warranted under the old 
regulations.  The representative contends that the proper 
application of 38 C.F.R. § 4.25(b) requires that separate 10 
percent evaluations be awarded for each ear under the old 
regulations, as the old regulations did not expressly state 
whether the sole 10 percent rating was for unilateral or 
bilateral tinnitus disability.  Since, as his representative 
correctly notes, the law must be interpreted in the light 
most favorable to the veteran, he argues that the law 
requires that a separate 10 percent evaluation be awarded for 
each ear. 

The Board is cognizant of the contentions of the veteran and 
his representative; however, entitlement to separate ratings 
is barred by the old regulations as interpreted by a 
precedent opinion of the VA General Counsel that is binding 
on all VA officials and employees.  38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2003); VAOPGCPREC. 2-2004 
(Mar. 9, 2004).  The precedent opinion held that "Diagnostic 
Code 6260 (currently codified as 38 C.F.R. § 4.87) authorizes 
a single 10 percent disability rating for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head.  Separate ratings for tinnitus for 
each ear may not be assigned under DC 6260 or any other 
diagnostic code."  VAOPGCPREC 2-2003 (May 22, 2003).

Based on the foregoing, the Board finds that separate 
10 percent evaluations for each ear for tinnitus is not 
warranted.  As noted, the Schedule for Rating Disabilities 
provides for a maximum schedular evaluation of 10 percent for 
recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
According to VAOPGCPREC 2-2003, noted above, this prohibition 
already existed in Diagnostic Code 6260 as in effect prior to 
June 13, 2003.  Therefore, the prohibition against separate 
evaluations for tinnitus in each ear has consistently been in 
effect.

Based on the foregoing, the Board finds that there is no 
legal basis upon which to award separate evaluations for the 
veteran's tinnitus in each ear.  Accordingly, since the law, 
and not the evidence, is dispositive in this case, the Board 
finds that entitlement to separate compensable evaluations 
for tinnitus in each ear is not warranted.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), and its implementing regulations, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2004).

In a case such as this, where there is no legal basis for the 
claim or undisputed facts render the claimant ineligible for 
the claimed benefit, VA is not required to assist the 
claimant or to provide notice of the information and evidence 
necessary to substantiate a claim.  VAOPGCPREC. 5-2004 (June 
23, 2004).  More specifically, a recent VA General Counsel 
precedent opinion held that in a case such as this VA "is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim for separate 
disability ratings for each ear for bilateral service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code (DC) 
6260 and by the previous versions of DC 6260."  VAOPGCPREC. 
2-2004 (Mar. 9, 2004).


ORDER

Entitlement to separate compensable evaluations for tinnitus 
in each ear is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


